DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 12/22/2020 have been fully considered but they are not persuasive.
The Applicant argues:
“Edge ‘010 fail to anticipate claims 1-5, 8-12, and 15-19 because Edge ‘010 fails to disclose a location management function (LMF) configured to instigate positioning operations directly with one or more of the UE or a radio access network (RAN) node, wherein the positioning operations do not include an access and mobility management function (AMF)” … because Edge ‘010 describes several positioning procedures that each include an AMF, not positioning procedures that do not include an AMF (see 6-9 of Applicant’s arguments). 
The Examiner respectfully disagrees. Edge teaches the limitations of ” wherein the LMF instigate positioning operations directly with one or more of the UE or a radio access network (RAN) node, wherein the positioning operations do not include an AMF”, because Edge describes 5GCN CP location architectures that differ from the traditional CP location solution in that the LMF serves as the main anchor point for location rather than the AMF  (see p. [0068], lines 1-15) and the LMF based solution is provided in figure 13 for example (p. [0184]). During, the LMF location solution, the LMF instigates positioning procedures with the NG-RAN and/or target UE (p. [0091], lines 7-11; p. [0199]) by exchanging a series positioning protocol messages between LMF and RAN/UE. Although, the description and figures shows an AMF between the network elements, the AMF acts as a transfer point for the positioning messages exchanges, however, the AMF does not perform positioning procedures or operations regarding positioning the UE.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-5, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EDGE et al. (US 2019/0053010).
Regarding claim 1, Edge teaches a location management function (LMF) comprising:
 (Fig. 18, LMF 1800) a memory (Fig. 18, reference 1810) having instructions stored therein; and
one or more processors in communication with the memory (Fig. 18, reference 1804), wherein the one or more processors execute the instructions to:
receive a location service request for a user equipment (UE) from a network node (Fig. 13; p. [0050], lines 1-3; p. [0190]; LMF receives location request from GMLC (i.e., network node)), the location service request comprising reachability information of the UE (Fig. 13, step 9; p. [0185], [0194]; LMF receives reachability response); 
instigate positioning operations directly with one or more of the UE or a radio access network (RAN) node (Fig. 13, step 14;p. [0199]), wherein the positioning operations do not include an AMF (Fig. 13, step 14; p. [0203]);
receive location information from one or more of the UE or the RAN node (p. [0052], lines 1-7; the UE send location measurements (i.e., location information) to the location server); and 
transmit a location service result to the network node (Fig. 13, step 15; p. [0203]).
Regarding claim 2, Edge discloses the LMF of claim 1, wherein the positioning operations comprise transmitting location assistance data to the UE (p. [0052], lines 7-14).
Regarding claim 3, Edge discloses the LMF of claim 1, wherein the location service result comprises positioning measurements (Fig. 13, step 15; p. [0203]).
Regarding claim 4, Edge discloses the LMF of claim 1, wherein the location service result comprises a UE location estimate (p. [0052], lines 1-7; the UE send location measurements (i.e., location information) to the location server for computation of a location estimate for the UE).
Regarding claim 5, Edge discloses the LMF of claim 4, wherein the processor is further configured to calculate a UE position estimate based on the location information (p. [0052], lines 1-7; the UE send location measurements (i.e., location information) to the location server for computation of a location estimate for the UE).
Regarding claim 8, Edge discloses a method for performing location services, the method comprising:
receiving, by a location management function (LMF), a location service request for a user equipment (UE) from a network node (Fig. 13; p. [0050], lines 1-3; p. [0190]; LMF receives location request from GMLC (i.e., network node)),), the location service request comprising reachability information of the UE (Fig. 13, step 9; p. [0185], [0194]; LMF receives reachability response);
instigating, by the LMF, positioning operations directly with one or more of the UE or a radio access network (RAN) node (Fig. 13, step 14;p. [0199]), wherein the positioning operations do not include an AMF (Fig. 13, step 14; p. [0203]);
receiving, by the LMF, location information from one or more of the UE or the RAN node (p. [0052], lines 1-7; the UE send location measurements (i.e., location information) to the location server); and
transmitting, by LMF, a location service result to the network node (Fig. 13, step 15; p. [0203]).
Regarding claim 9, Edge discloses the method of claim 8, wherein the positioning operations comprise transmitting location assistance data to the UE (p. [0052], lines 7-14).
Regarding claim 10, Edge discloses the method of claim 8, wherein the location service result comprises positioning measurements (Fig. 13, step 15; p. [0203]).
Regarding claim 11, Edge discloses the method of claim 8, wherein the location service result comprises a UE location estimate (p. [0052], lines 1-7; the UE send location measurements (i.e., location information) to the location server for computation of a location estimate for the UE).
Regarding claim 12, Edge discloses the method of claim 11 further comprising calculating a UE position estimate based on the location information (p. [0052], lines 1-7; the UE send location measurements (i.e., location information) to the location server for computation of a location estimate for the UE).
Regarding claim 15, Edge discloses a non-transitory computer readable storage medium comprising instructions, the instructions executable by a location management function (LMF) to cause the LMF to:
receive a location service request for a user equipment (UE) from a network node (Fig. 13; p. [0050], lines 1-3; p. [0190]; LMF receives location request from GMLC (i.e., network node)), the location service request comprising reachability information of the UE (Fig. 13, step 9; p. [0185], [0194]; LMF receives reachability response); 
instigate positioning operations directly with one or more of the UE or a radio access network (RAN) node (Fig. 13, step 14;p. [0199]);
receive location information from one or more of the UE or the RAN node (p. [0052], lines 1-7; the UE send location measurements (i.e., location information) to the location server); and 
transmit a location service result to the network node (Fig. 13, step 15; p. [0203]).
Regarding claim 16, Edge discloses the non-transitory computer readable storage medium of claim 15, wherein the positioning operations comprise transmitting location assistance data to the UE (p. [0052], lines 7-14).
Regarding claim 17, Edge discloses the non-transitory computer readable storage medium of claim 15, wherein the location service result comprises positioning measurements (Fig. 13, step 15; p. [0203]).
Regarding claim 18, Edge discloses the non-transitory computer readable storage medium of claim 15, wherein the location service result comprises a UE location estimate (p. [0052], lines 1-7; the UE send location measurements (i.e., location information) to the location server for computation of a location estimate for the UE).
Regarding claim 19, Edge discloses the non-transitory computer readable storage medium of claim 18, wherein the instructions further cause the network node to calculate a UE position estimate based on the location information (. [0052], lines 1-7; the UE send location measurements (i.e., location information) to the location server for computation of a location estimate for the UE).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EDGE et al. in view of Edge et al. (US 2018/0324740, hereinafter Edge-740).
Regarding claim 6, Edge discloses the LMF of claim 1, but does not particularly disclose wherein the network node is one of an AMF or another LMF.
However, Edge-740 teaches wherein the network node is one of an AMF or another LMF (p. [0064]; Edge-740 teaches wherein the LMF receives the location request from an AMF that is a request that has been forwarded from the GMLC). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Edge with the teachings of Edge-740, since the access and mobility management function (AMF) may facilitate the forwarding of the location request from an external client to the LMF.
Regarding claim 13, Edge discloses the method of claim 8, but does not particularly disclose wherein the network node is one of an AMF or another LMF.
However, Edge-740 teaches wherein the network node is one of an AMF or another LMF (p. [0064]; Edge-740 teaches wherein the LMF receives the location request from an AMF that is a request that has been forwarded from the GMLC). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Edge with the teachings of Edge-740, since the access and mobility management function (AMF) may facilitate the forwarding of the location request from an external client to the LMF.
Regarding claim 20, Edge discloses the non-transitory computer readable storage medium of claim 15, but does not particularly disclose wherein the network node is one of an access and mobility management function (AMF) or another LMF.
However, Edge-740 teaches wherein the network node is one of an access and mobility management function (AMF) or another LMF (p. [0064]; Edge-740 teaches wherein the LMF receives the location request from an AMF that is a request that has been forwarded from the GMLC). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Edge with the teachings of Edge-740, since the access and mobility management function (AMF) may facilitate the forwarding of the location request from an external client to the LMF.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643